Oliver, Chief Judge:
The appeals for reappraisement, enumerated in schedule “A,” hereto attached'and made a part hereof, relate to certain bicycles exported from Germany and entered at the port of Los Angeles, Cálif.
The cases have been submitted on an agreed set of facts that show cost of production, as defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for appraisement of the articles in question, and that establish such statutory value to be the invoice unit values, less inland freight, less ocean freight, and I so hold.
Judgment will be rendered accordingly.